                                                                  JUDGE RICHARD A. JONES
 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 6
     UNITED STATES OF AMERICA,                    ) NO. CR18-315RAJ
 7                                                )
                     Plaintiff,                   ) ORDER GRANTING MOTION TO
 8                                                ) CONTINUE TRIAL DATE
               vs.                                )
 9                                                )
     GIZACHEW WONDIE,                             )
10                                                )
                     Defendant.                   )
11                                                )

12         THIS MATTER having come before the Court on defendant’s motion for a
13   continuance of the trial date, which has not been opposed by the United States, and the
14   Court having considered the facts set forth in the motion, the speedy trial waiver
15   executed by defendant, and the records and files herein, the Court finds as follows:

16         The Court finds that the ends of justice will be served by ordering a continuance
     in this case, that a continuance is necessary to ensure adequate time for effective case
17
     preparation, and that these factors outweigh the best interests of the public and
18
     defendant in a speedy trial.
19
           1. A failure to grant the continuance would deny defense counsel the
20
     reasonable time necessary for effective preparation, taking into account the exercise of
21
     due diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). In addition, the
22   failure to grant a continuance in the proceeding would be likely to result in a
23   miscarriage of justice, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i).
24
25
26                                                               FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION                                        1601 Fifth Avenue, Suite 700
       TO CONTINUE TRIAL DATE - 1                                     Seattle, Washington 98101
       (Gizachew Wondie; CR18-315RAJ)                                            (206) 553-1100
            2. The ends of justice will be served by ordering a continuance in this case, as
 1
     a continuance is necessary to ensure adequate time for the defense to effectively
 2
     prepare for trial. All of these factors outweigh the best interests of the public and
 3
     defendant in a more speedy trial, within the meaning of 18 U.S.C. § 3161(h)(7).
 4
            IT IS THEREFORE ORDERED that defendant’s unopposed motion to
 5
     continue trial date (Dkt. # 276) is GRANTED. The trial date is continued from
 6   June 28, 2021, to September 27, 2021, at 9:00 a.m.
 7          IT IS FURTHER ORDERED that the resulting period of delay from the date of
 8   this order to the new trial date of September 27, 2021, is hereby excluded for speedy
 9   trial purposes under 18 U.S.C. § 3161(h)(7)(A) and (h)(7)(B)(iv).
10
11          DATED this 12th day of May, 2021.

12
13
                                                        A
                                                        The Honorable Richard A. Jones
14
                                                        United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26                                                                FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION                                         1601 Fifth Avenue, Suite 700
       TO CONTINUE TRIAL DATE - 2                                      Seattle, Washington 98101
       (Gizachew Wondie; CR18-315RAJ)                                             (206) 553-1100
